Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-36 are not anticipated or deemed obvious over the prior art in which the claimed invention of a surgical instrument comprises an electric motor for effecting the closing of pivotal jaws, and a control circuit for monitoring a first event and stopping closing motion of the jaws upon occurrence of the first event, and for monitoring a second event to automatically restart the jaw closing upon occurrence of the second event. The closest prior art to Hall (US Patent Pub 2014/0246474) discloses surgical jaws in which closing force is monitored and a circuit controls actuation by applying two motor current amounts during a closing cycle, but lacks the stopping and restarting in response to two monitored events.
Collins et al. (US Patent Pub 2015/03164341) discloses monitoring closing forces of closure jaws and a circuit for controlling the magnitude of closing force in relation thereto, but doesn’t stop the closure and restart upon a separate event occurrence. See the attached PTO-892 for related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731